DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 6-9, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0160408, “Cho”) in view of Walther et al. (US 2014/0147654, “Walther”).
Regarding claims 1 and 11, Cho teaches a liquid crystal device having a layered structure comprising a luminescent layer comprising a quantum dot color filter (reading on the quantum dot polymer composite pattern, see Fig. 1, having red, green, and blue color conversion or filter layer, [0062], [0063]). Cho additionally teaches that the color filter may comprise a polymer matrix in which quantum dots may be deposited ([0061], [0084]). Cho teaches the inclusion of a transparent plastic substrate next to the quantum dot layer (layer 145, [0058], [0059]; reading on presently claimed organic layer). Cho additionally teaches to include a transparent substrate over the surface of the luminescent layer opposite the inorganic layer (see Cho, Fig. 1, layer 141, [0058], [0068]).
    PNG
    media_image1.png
    377
    526
    media_image1.png
    Greyscale

Regarding claim 6, Cho additionally teaches that the quantum dots may comprise, for example, CdSe ([0064], which is noted in the present specification as being a suitable Group II-VI compound, see present specification at p. 36). 
Regarding claim 7, Cho additionally teaches that the repeating section includes first, second, and third repeating sections having first, second, and third lights (i.e., red, blue, and green color conversion areas, [0019], [0051]).
Regarding claim 8, Cho additionally teaches that at least one of the color conversion areas may have a peak wavelength luminance of from 492 to 590 nm (e.g., [0082]). The Examiner notes that claim 1 only claims a first emitted light (and not a second and third emitted light, and thus claim 8 is only limited to one emitted light wavelength).  
Regarding claim 9, Cho additionally teaches that the organic layer is disposed directly on the surface of the repeating section of the quantum dot layer (see layer 145, Fig. 1, [0058]). 

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho in view of Walther and further in view of Yang et al. (US 2011/0242796, “Yang”).
Regarding claims 3-5, the combination remains as applied to claim 1, above, but while Cho teaches that the conversion material may be in a resin material and may have a scattering particle (see, [0084], PMMA resin having quantum dot conversion material and scattering particles), Cho fails to teach that the scattering particles are cross-linked particles. In the same field of endeavor of scattering particles for use in optical devices ([0002], [0003]), Yang teaches that it is known to provide, for example, crosslinked acrylate particles ([0046]) and that these types of particles provide sufficient scattering properties for use in a display device ([0002], [0003], [0011] – [0015]). Additionally, the simple substitution of one known material for another that would have provided predictable results would have been obvious to the ordinarily skilled artisan at the time of filing (see MPEP 2143). 

Claims 13-15 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho in view of Walther, and further in view of Lee et al. (US 2009/0140220, “Lee”).
Regarding claims 13 – 15, modified Cho additionally teaches that the organic layer may be a plastic layer (e.g., Cho, [0059]). However, modified Cho fails to specifically teach the claimed compounds for use in the organic layer. In the same field of endeavor of color filters ([0002]), Lee teaches that among other acrylate components, 1,4-butanedioldimethacrylate is a suitable compound to polymerize for use with a color filters ([0018], [0056]) and can improve heat and light-resistance. Such a compound, when polymerized would read on both presently claimed chemical formulas 1 and 1-1 and would contain, for example, an aliphatic hydrocarbon backbone, thus reading on claim 13. It therefore would have been obvious to have polymerized the dimethacrylate components including 1,4-
Regarding claim 28, as the materials of the laminate are substantially similar to those presently claimed and having substantially similar thicknesses (see rejection of claims 1, 14, and 15), the laminate stack of modified Cho would be expected to perform substantially similarly under similar testing scenarios. That is, the layered structure of modified Cho would be expected to maintain a post photoconversion efficiency of greater than or equal to about 90% following a heat treatment of 180 °C for 30 minutes and a heat treatment of 230 °C for 30 minutes, relative to an initial photoconversion efficiency prior to the two heat treatments.  

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cho in view of Walther, and further in view of Kim et al. (US 2012/0156436, “Kim”).
Regarding claim 16, modified Cho additionally teaches that the organic layer may be a plastic layer (e.g., Cho, [0059]), but fails to specifically the thickness of this layer. However, in the same field of endeavor of light conversion laminates (e.g., [0003]), Kim teaches that an organic film layer may have a thickness of from 0.1 to 10 micrometers (thus reading on the claimed limitation of less than or equal to about 3 micrometers, Kim, [0005]). It would have been obvious to have used an organic film layer such as the one described by Kim as a specific plastic member for use adjacent a color conversion layer (e.g., [0005]).
  
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Walther as applied to claims 1 and 11, above, and further in view of Mishima (US 2010/0019664). 
Regarding claims 17 and 18, modified Cho fails to specifically teach that the claimed surface roughness or defect properties. However, in the same field of endeavor of optical devices ([0005]), . 

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Walther, as applied to claim 1, above, and further in view of Chen et al. (US 2014/0192294, “Chen”).
Regarding claims 24, Cho additionally teaches a liquid crystal display ([0055]) including a panel between a lower and upper substrate (see Fig. 1, e.g., layers 131 and 143, which may be considered substrates between which the liquid crystal cell rests, [0056], [0058]), a backlight unit disposed under the display components and emitting blue light ([0053], [0054]), and that the color filter comprises the layered structure as described above. 	Cho fails to specifically teach the inclusion of a lower polarizer, under a lower substrate. However, in the same field of endeavor of liquid crystal displays ([0005], [0023]), Chen teaches to include a polarizer under a liquid crystal cell in order to appropriately adjust the polarization of the light entering the cell (Chen, [0023], [0024], [0058]). It therefore would have been obvious the ordinarily 
Regarding claims 25 and 26, Cho additionally teaches a polarizer or optical element between the photoluminescent color filter layer and the liquid crystal layer (polarizer, [0058]). 
Regarding claim 27, Cho additionally teaches that the repeating sections may comprise at least a second section having a different wavelength than the first section and that may include a blue filter region (see e.g., Fig. 1, region 142B being a blue filter area, [0063]). 

Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. 
Applicant argues that Walther’s inorganic layers are disposed on top of a substrate and therefore the application of them to a substrate of the type of Cho would not have been obvious at the time of filing. The Examiner respectfully disagrees. As described in the rejection above, Walther teaches an easy clean anti-reflective multilayer film for use on a substrate layer (see Fig. 1, [0093]). Walther additionally teaches that the refractive indexes of the high and low refractive index layers may be different by at least about 0.5 ([0093], [0038]) and that the layers may be made of various metal oxides ([0038]). Walther additionally teaches that the thickness of the inorganic layers may be greater than 100 nm ([0040]). It would have been obvious to have applied such a film to the device of Cho (and over or on the color filter quantum dot layer; i.e., over the organic substrate layer 145) for the benefit of providing the device with easy clean functionality as well as with antireflective properties (e.g., [0001] – [0003]). 
Applicant argues that the Examiner is intending to modify the inorganic layer of Cho so as to meet the present claims. However, this is not how the references are combined in the present rejections. Rather, the Examiner contends that it would have been obvious to have placed the multilayer inorganic film of Walther on top of the organic substrate of Cho for the benefit of providing the device 
Applicant argues that the application of an additional antireflective layer would defeat the purpose of having a reflective layer 149 of Cho under the luminescent structure. The Examiner respectfully disagrees and notes that the purpose of an antireflective layer on the surface side of a device is not to reflect light produced by the device, but rather to decrease irritating reflection on the part of the end-user. Further, it is clear that the underlying structure 149 is not necessary to the device of Cho (see permissive language for layer 149, [0058], “the facing substrate 140 may further include an intermediate layer 149”). Therefore, it is not persuasive that the inclusion of an antireflective anti-fingerprint layer of Walther on the device of Cho would destroy the operability of the device. The Examiner therefore maintains that it would have been obvious to have placed the multilayer inorganic film of Walther on top of the organic substrate of Cho for the benefit of providing the device at least with easy clean functionality. 
Applicant argues that Mishima fails to teach the limitations of claim 17. The Examiner respectfully disagrees and maintains that imperfections that are sufficiently small would not appear under an electron microscope. Because the present claims envision a surface roughness of less than 100 nm as consistent with this lack of surface defects, the Examiner respectfully maintains that because modified Cho teaches to minimize imperfections and to keep surface roughness to less than 100 nanometers (Mishima, [0015], [0024]), it would be expected that the inorganic layer would not show defects at the surface when observed under an electron microscope. Furthermore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have minimized surface defects in order to improve both the optical and barrier properties of the inorganic layer.
Therefore, claims 1, 3-9, 11, 13-18 and 24-28 are rejected as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782